KENTUCKY BAR ASSOCIATION




V.                           IN SUPREME COURT



GENON GINN HENSLEY                                                RESPONDENT



                             OPINION AND ORDER

      The Board of Governors of the Kentucky Bar Association (KBA) has

recommended that Genon Ginn Hensley be found guilty of 12 counts of

misconduct and be suspended from the practice of law for 181 days. This

Court agrees and adopts the recommendation.

      Hensley was admitted to the practice of law in the Commonwealth of

Kentucky on November 7, 1984, and her KBA member number is 31273. Her

bar roster address is 3003 Bushmill Park Road, Louisville, Kentucky 40241.

      This disciplinary matter arises from four separate KBA Files, Nos. 23362,

23465, 24192, and 16-DIS-24310. Hensley's conduct in those cases has not

been disputed, this case having proceeded as a default matter before the KBA's

Board of Governors.

      KBA File No. 23362relates to a criminal charge filed in November 2014

against Hensley for having failed to maintain automobile liability insurance,

which is a misdemeanor. (She had also been charged with seyeral violations:
                                                                                  J



operating on a suspended license, speeding, and reckless driving, although

these do not appear to have been the source of the misconduct charge.) In

January 2015, the Office of Bar Counsel sent a letter inquiring-about the

misdemeanor, but Hensley did not respond.

      In May 2015, !he Office of Bar Counsel sent another letter inquiring

about the misdemeanor charge. On May 26, Hensley responded that she had·

mistakenly failed to maintain her insurance, and that two separate charges for

the same offense-·the November 2014 one that led to the disc,iplinary inquiry,
                                                                r
and an earlier one in September 2014-had been combined into one, to which

she pleaded guilty in April 2015. She had been sentenced to 120 days in jail,

con~itionally discharged for two years on the condition that she maintain

automobile insurance during the discharge period.

      The Office of Bar Counsel wrote to Hensley requesting clarification about

the other charge from September 2015, about which it had been previously

unaware. She did not respond. The Office of Bar Counsel sent a follow-up

letter, but again received no response.

      The Inquiry Commission filed a bar complaint alleging a violation of SCR

3.130-8.4(b), whicp. makes it misconduct fora lawyer to commit a criminal act

reflecting on the lawyer's honesty and trustworthiness or fitness as an

attorney. The complaint also advised Hensley that her failure to respond could

result in an additional charge under SCR 3.130-_8.l(b), which prohibits a
         '
lawyer from knowingly failing to respond to a-lawful demand for information
from a disciplinary authority in connection with a disciplinary action. The

complaint was served on Hensley by certified mail, but she did not respond.

      The Inquiry Commission then issued a two-count charge alleging that ·
                                       ·,
Hensley violated SCR 3.130-8.4(b) and -8.l(b). She was served with the charge

but filed no answer.

      KBA File No. 23465 grew from Hensley's representation of Kathryn
                                -                 {                   i




Pendleton in a bankruptcy' proceeding. No written fee agreement was signed,

and no bankruptcy petition was filed. Pendleton inquired about the status of

her case in July 2014, but her call was not returned. In December 2014,

Pendleton met with Hensley to review the draft bankruptcy petition. She

claimed there were numerous errors in the draft, and in January 2015 she

requested a return of the retainer she had paid. Hensley did not respond.

      In February 2015, Pendleton filed a bar complaint. In March 2015,

Pendleton's new counsel contacted the Office of Bar Counsel to confirm that

she paid a retainer to Hensley. Hensley.was served with the complaint but did
                       '               ,



not respond to it.

      In July 2015, the Inquiry Commission issued a four-countcharge

alleging the following violations:

      (1) SCR 3.130-1.3, which requires a lawyer to act with reasonable

         diligence and promptness in representing a client;

      (2) SCR 3.130-l.4(a)(4), which requires a lawyer to promptly comply with

         reasonable requests for information;




                                       3
      (3) SCR.3.130-l.16(d), which requires a lawyer to take reasonable steps

          to protect a client's interests, including refunding any advance

          payment of a fee that has not been earned, upon termination of the

         representation; and

      (4) SCR 3.130-8. l(b), which prohibits a lawyer from knowingly failing to

         respond to a lawful demand for information from a disciplinary

         authority connected to a disciplinary action.

Hensley was served with the charge by the Jefferson County Sheriffs Office,

and by service via,the KBA's executive director under SCR 3.175(2). Hensley

did not answer the charge.

      KBA File No. 24192 arose from Hensley's representation of Bryan
                                                                                  I

Gitlewski in a bankruptcy proceeding. Gitlewski claimed that he hired Hensley

in March 2015, paying her a total fee of $1,300. From then until November

2015, Gitlewski made numerous phone calls to Hensley's office ~d left

multiple messages, but she nev~r replied. In August 2015, his wife went to

Hensley's office, where she was told that the bankruptcy petition was filed and

that they would be receiving information from the bankruptcy court within 30

days. Gitlewski contacted the bankruptcy court, which advised him that no

petition had been filed.

      In November 2015, Gitlewski filed a bar complaint, which was served on

Hensley by certified mail and by service through the executive director under

SCR 3.175(2). She filed no response.




                                        4
       In March 2016, the Inquiry Commission issued a five-count charge

alleging the following violations:

       (1) SCR 3.130-1.3, which requires a lawyer to act with reasonable

          diligence and promptness in representing a ~lient;

       (2) SCR 3.130-1.4(a)(4), which requires a lawyer to promptly comply with

          reasonable requests for information;

       (3) SCR 3.130-1.16(d), which requires a lawyer to take reasonable steps

          to protect a client's interests, including refunding any advance

          payment of a fee that has not been earned, upon termination of the

          representation;

      (4) SCR 3.130-8.4(c), which makes it misconduct for a lawyer to engage

          in any dishonesty, fraud, deceit, or misrepresentation; and

      (5) SCR 3.130-8. l(b), which prohibits a lawyer from knowingly failing to

         respond to a lawful demand· for information from a disciplinary

         authority connected to a disciplinary action.

Hensley was served via the KBA's executive director under SCR 3.175(2). She

did not answer the charge.

      KBA File No. 16-DIS-24310 arose from Hensley's representation .of Lori

Williams. Hensley was hired to file a Chapter 7 bankruptcy petition in.

December 2014. After three months, the petition was filed and the filing fee

was paid. Hensley mailed Williams a letter informing of the meeting of

creditors, but she did not tell Williams that she would need a certificate for

completing a credit-counseling course. On March 17, 2015, the bankruptcy

                                        5
court dismissed the petition because the necessary documents had not been

filed. In June 2015, Williams sought prose to have her petition reinstated, but

her motion was denied.

      On November 2015, Hensley filed a second bankruptcy petition. This

petition also was missing the credit-counseling certificate. The bankruptcy

court dismissed this petition fo~ the same reason.

      Williams requested a refund of her fee, which did not occur until after

she filed her bar complaint in January 2016. That complaint was served on

Hensley in March 2016, but she did not file a response.

      In May 2016, the Inquiry Commission issued a three-count charge

alleging the following violations:

      (1) SCR 3.130-1.3, which requires a lawyer to act with reasonable

         diligence and promptness in representing a client;

      (2) SCR 3.130-l.4(a)(3), which requires a lawyer keep a client reasonably

         informed about a matter;
                          ,
                                  and

      (3) SCR 3.130-8.l(b), which prohibits a lawyer from knowingly failing to

         respond to a lawful_ demand for information from a disciplinary

         authority connected to a disciplinary action.

Hensley was served with the charge by certified mail on May 25, 2016. She did

not answer the charge.

      Because Hensley never filed answers to the charges in these four cases,

this matter was submitted to the Board of Governors as a default case under

SCR 3.210.

                                        6
      The Board voted to find Hensley guilty of all but one count. The Board

voted not guilty as to the violation of SCR 3.130-l.16(d) in KBA File No. 23465.

After this vote, the Board considered Hensley's history of discipline, which

consists of two cases. The first resulted in the 61-day suspension, which was

probated for two years with conditions in 2007. See Hensley v. Kentucky Bar

Ass'n, 222 S.W.3d 232, 235 (Ky. 2007). The second was a private admonition

in 2010.

      The Board then considered the appropriate sanction. An 11-member

majority of the Board voted to recommend that Hensley be suspended from the

practice of law for 181 days, that she be required to refund $1,300 to Bryan

Gitlewski, and that she be required to pay the costs of these proceedings. Five

members of the Board would have recommended a one-year suspension

      At this point neither the KBA's Office of Bar Counsel nor Hensley has

sought review by the Court under SCR 3.370(7). Furthermore, this Court

declines to undertake review pursuant to SCR 3.370(8), meaning that the

Board's recommendation is adopted pursuant to SCR 3.370(9).

                                     Order

      ACCORDINGLY, IT IS ORDERED THAT:

            1.    The Respondent, Genon Ginn Hensley, is found guilty of the

      counts described above as recommended by the Board of Governors, and

      she is suspended from the practice of law in the Commonwealth of

      Kentucky for 181 days.




                                       7
       2.    As stated in SCR 3.390(a), this order shall take effect on the

 tenth day following its entry. Hensley is instructed to promptly take all

 reasonable steps to protect the interests of her clients. She shall not

 accept new clients or collect unearned fees and shall comply with the

provisions of SCR 3.130-7.50(5).

       3.    As required by SCR 3.390, Hensley must, within 10 days.

after the issuance of this order, notify by letter, duly placed with the

United States Postal Service, all courts or other tribunals in which she

has matters pending and all of her clients, of her inability to represent

them and of the necessity and urgency of promptly retaining new

· counsel. Hensley shall simultaneously provide a copy of all such letters

of notification to the Office of Bar Counsel. She shall immediately cancel

any pending advertisements, to the extent possible, and shall terminate

any advertising activity for the duration of the term of suspension.

       4.    In accordance with SCR 3.450, Hensley is directed to pay the

costs associated with these disciplinary proceedings against her, which

total $1,022.61, for which execution may issue from this Court upon

finality of this Opinion and Order.

All sitting. All concur

ENTERED: December 15, 2016.




                                C



                                    8